Me. , Chief Justice Burger,
concurring in part and dissenting in part.
I am in general agreement with Me. Justice Powell’s analysis hnd with Part II of' the court’s opinion. I partieu-*47larly agree with Mr. Justice Powell’s statement' that “today’s decision will effect profound changes, in the practice of law.” Infra, at —. Although the exact effect of those changes cannot now be known, I fear that they will be injurious to those whom the ban on legal advertising was designed to protect — the members of the general public in need of legal services.
Some members of the court apparently believe that the present ease is controlled by our holding one year ago in Virginia Board of Pharmacy. However, I had thought that we made most explicit that our holding there rested on the fact that the advertisement of standardized, prepackaged, name-brand drugs was at issue. 425 U. S., at 773 n. 25. In that context, the prohibition on price advertising, which had served a useful function in the days of individually compounded medicines, was no longer tied to the conditions which had given it birth. The same cannot be said with respect to legal services which, by necessity, must vary greatly from case to case. Indeed, I find it difficult, if not impossible, to identify categories of legal problems or services which are fungible in . nature. For example, Justice Powell persuasively demonstrates the fallacy of any notion that even a noncontested divorce can be “standard.” Infra, at —. A “reasonable charge” for such a divorce could be $195, as . the appellants wish to advertise, or it could reasonably be a great deal more, depending on such variables as child custody, alimony, support, or any property settlement. Because legal services can rarely, if ever, be “standardized” and because potential clients rarely know in advance what services they do in fact need, price advertising can never give the public an accurate picture, on which to base its selection of an attorney. Indeed, in the context of legal services, such ineomr píete information could be worse than no information at all.51 It could become a trap for the unwary.
*48. The court’s opinion largely disregards these facts on the unsupported assumptions that attorneys will not advertise anything but “routine” services — which the court totally fails to identify or define — or, if they do adver-tisé, that the bar and the courts will be able to protect the public from those few practitioners who abuse their trust. The former notion is highly speculative and, of course, does nothing to solve the problems that this decision will create; as to the latter, the existing administrative machinery of both the profession and the courts has proved wholly inadequate to police the profession effectively. See ABA Special Committee On Evaluation of Disciplinary Enforcement, Problems and Beeommendations in Disciplinary Enforcement. To impose the enormous new regulatory burdens called for by the court’s decision on the presently deficient machinery of the bar and courts is unrealistic; it is almost predictable that it will create problems of unmanageable proportions. The court thus takes a “great leap” into an unexplored, sensitive regulatory area where the legal profession and the courts have not yet learned to crawl, let alone stand up or walk. In my view, there is no need for this hasty plunge into a problem where not even the wisest of experts — if such experts exist — can move with sure steps.
To be sure, the public needs information concerning attorneys, their work and their fees. As the same time, the public needs protection from the unscrupulous or the incompetent practitioner anxious to prey on the uninformed. It seems to me that these twin goals can best be *49served by permitting the organized bar to experiment with, and perfect programs which would announce to the public the probable range of fees for specifically defined services and thus give putative clients some idea of potential cost liability when seeldng out legal assistance.52 However, even such programs should be confined to the known and knowable, e. g., the truly “routine” uncontested divorce which is defined to exclude any dispute over alimony, property rights, child custody or support, and should make clear to the public that the actual fee charged in any given case will vary according to the individual circumstances involved, see ABA Code of Professional Responsibility, DR 2-106(B), in order to insure that the expectations of clients are not unduly inflated. Accompanying any reform of this nature must be some type of effective administrative procedure to hear and resolve the grievances and complaints of disappointed clients.
Unfortunately, the legal profession in the past has approached solutions for the protection of the public with too much caution, and, as a result, too little progress has been made. However, as Justice Powell points out, infra, at —, the organized bar has recently made some reforms in this sensitive area and more appear to have been in the offing. Rather than allowing these efforts to bear fruit, the court today opts for a draconian “solution” which I believe will only breed more problems than it can conceivably resolve.

 I express no view bn Justice Powell’s conclusion that the advertisement of an attorney’s initial consultation fee or his hourly rate would not be inherently misleading and thus should be permitted *48since I cannot understand why an “initial consultation” should have a different charge base from an hourly rate. Infra, at -. Careful study of the problems of attorney advertising — and none has yet been made — may well reveal that advertisements limited to such matters do not carry with them the potential for abuse that accompanies the advertisement of fees for particular services. However, even such limited advertisements should not be permitted without a disclaimer which informs the public that the fee charged in any particular case will depend on and vary according to the individual circumstances of that case. See ABA Code of Professional Responsibility, DR 2-106 (B).


The publication of such information by the organized bar would create no conflict with our holding in Goldfarb v. Va. State Bar (1975), 421 U. S. 773, so long as attorneys were under no obligation to charge within the range of fees described.